Name: Council Regulation (EC) NoÃ 563/2009 of 25Ã June 2009 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: farming systems;  tariff policy;  chemistry;  industrial structures and policy
 Date Published: nan

 30.6.2009 EN Official Journal of the European Union L 168/1 COUNCIL REGULATION (EC) No 563/2009 of 25 June 2009 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) For certain products for which an autonomous tariff quota is opened by Regulation (EC) No 2505/96 (1) the quota amount set out in that Regulation is expressed in a measurement unit other than the weight in tonnes or kilogram and than the value. Where for those products no supplementary measurement unit is set out in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) there can be uncertainty in respect of the measurement unit used. For the sake of clarity and in the interest of a better quotas management it is therefore necessary to provide that, in order to benefit from the said autonomous tariff quotas, the exact quantity of the products imported must be entered in Box 41: Supplementary units of the declaration for release for free circulation using the measurement unit of the quota amount set out for those products in Annex I to Regulation (EC) No 2505/96. (2) Community demand for the products to which Regulation (EC) No 2505/96 applies should be met under the most favourable conditions. For that purpose with effect from 1 July 2009, three new Community tariff quotas should be opened at zero rates of duty for appropriate amounts while avoiding any disturbance to the markets for those products. (3) The quota amount for autonomous Community tariff quota with order No 09.2767 is insufficient to meet the needs of the Community industry. Consequently, this quota amount should be increased. (4) For the autonomous Community tariff quota with order No 09.2806 the product description should be revised. (5) Regulation (EC) No 2505/96 should therefore be amended accordingly. (6) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point I(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Community. (7) Since the tariff quotas have to take effect from 1 July 2009, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2505/96 is hereby amended as follows: 1. the following Article shall be inserted: Article 1a Where a declaration for release for free circulation is presented for a product mentioned in this Regulation, for which the quota amount is expressed in a measurement unit other than the weight in tonnes or kilogram and than the value, for products for which no supplementary unit is set out in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87, the exact quantity of the products imported shall be entered in Box 41: Supplementary units  of that declaration using the measurement unit of the quota amount for those products as set out in Annex I to this Regulation.; 2. Annex I shall be amended as follows: (a) the tariff quotas for the products set out in Annex I to this Regulation shall be inserted; (b) with effect from 1 January 2009, the rows for the tariff quotas with order numbers 09.2767 and 09.2806 shall be replaced by the rows set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. However, Article 1(2)(b) shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2009. For the Council The President L. MIKO (1) OJ L 345, 31.12.1996, p. 1. (2) OJ L 256, 7.9.1987, p. 1. ANNEX I Order number CN code TARIC Description Quota period Quota amount Quota duty 09.2813 ex 3920 91 00 94 Co-extruded trilayer poly(vinyl butyral) film without a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 1.7.-31.12. 500 000 m2 0 % 09.2807 ex 3913 90 00 86 Non sterile sodium hyaluronate 1.7.-31.12. 55 000 g 0 % 09.2815 ex 6909 19 00 70 Supports for catalysts or filters, consisting of porous ceramics made primarily from oxides of aluminium and titanium; with a total volume of not more than 65 litres and at least one duct (open on one or both ends) per cm2 of cross section 1.7.-31.12. 190 000 units 0 % ANNEX II Order number CN code TARIC Description Quota period Quota amount Quota duty 09.2806 ex 2825 90 40 30 Tungsten trioxide, including blue tungsten oxide 1.1.-31.12. 12 000 tonnes 0 % 09.2767 ex 2910 90 00 80 Allyl glycidyl ether 1.1.-31.12. 2 500 tonnes 0 %